There is no error that we can perceive in the charge of the judge below. In the case as brought before us, the gist of plaintiff's complaint is the unsoundness of the negro, Bob, at the time of the sale, and the fraudulent concealment of it by the defendant, and, throughout the argument here his right to damages has been placed on the same ground. The attention of his Honor below appears to have been confined to the same points. The jury were accordingly instructed that to entitle the plaintiff to recover he must show to their satisfaction that at the time of the sale he was unsound in mind or body, and that such unsoundness might proceed from a habit of drunkenness as well as from any other cause, but that a mere propensity to drink would not be in law sufficient to constitute unsoundness, unless this had been produced by it at the *Page 318 
time he was sold. It is true, both here and in the court below, it was argued that Bob had acquired such a habit of intemperance as (469) materially impaired his value. But a habit is not, in itself, unsoundness, though it unquestionably may produce it, and the declaration was for unsoundness; and it is also true that a fraud may as well be practiced by the vendor in concealing the habit of the animal sold as in any other way. If, for instance, a horse is wanted for the harness, and one is sold with a knowledge of the seller of the use to which he is to be applied, and he conceals the fact of his being vicious in harness, or represents him as gentle, there can be no doubt that, in either case, he is guilty of a fraud, for which an action in deceit lies.
This is not the case before us. The declaration is for unsoundness of mind produced by intemperance, and the judge in his charge properly confined himself to it.
PER CURIAM.                                                No error.
(470)